DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submissions of the Information Disclosure Statements dated 09/05/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Allowable Subject Matter
Claim 3-6, 8-10, 13-15, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim 1, 20, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander (US-20190082412) in view of 3GPP TSG RAN WG1 Meeting #82bis, Sony, “Considerations on Measurement Gaps for LC-MTC,” Malmo, Sweden, 5-9 October 2015.
As to claim 1, 20, 41: Zander teaches a terminal device for use in a wireless telecommunications system, the terminal device comprising: a transmitter configured to transmit a first radio signal to infrastructure equipment of the wireless telecommunications system, the first radio signal being repeatedly transmitted a predetermined number of times during each of a plurality of consecutive time periods (fig.4, [0061, 67, 100]: repetitive UL messaging), each of the plurality of consecutive time periods being separated by a separation time period (fig.4, [0061, 67, 100]: measurement gap TX2 between repetition UL messages TX1); a receiver configured to receive, from the infrastructure equipment and during one of the separation time periods, a second radio signal, the second radio signal comprising an indicator indicating that transmission of the first radio signal to the infrastructure (fig.4, [0061, 67, 100]: BS sends ACK / NACK on DL to, respectively, terminate / continue the repetition during measurement gap) … ; and a controller configured, on the basis of the received second radio signal, to control the transmitter to continue or to terminate transmission of the first radio signal (fig.4, [0061, 67, 100]: BS sends ACK / NACK on DL to, respectively, terminate / continue the repetition during measurement gap).
Zander may not explicitly teach and the second radio signal having a measurable characteristic on the basis of which the terminal device is operable to reduce an offset of a reference radio frequency of the terminal device relative to a transmission radio frequency of the infrastructure equipment … and to reduce an offset of the reference radio frequency of the terminal device relative to the transmission radio frequency of the infrastructure equipment.  However, 3GPP teaches and the second radio signal having a measurable characteristic on the basis of which the terminal device is operable to reduce an offset of a reference radio frequency of the terminal device relative to a transmission radio frequency of the infrastructure equipment (page 2 at the bottom proposal 1 & 2: use the measurement gap for frequency offset tracking in order to correct for frequency drift between the UE and BS due to temperature, Doppler shift, and other reasons known in the prior art) … and to reduce an offset of the reference radio frequency of the terminal device relative to the transmission radio frequency of the infrastructure equipment (page 2 at the bottom).
Thus, it would have been obvious to one of ordinary skill in the art to implement the measurement gap for frequency tracking offset, taught by 3GPP, into the 

	Dependent Claims
Claim 2, 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander (US-20190082412) in view of 3GPP TSG RAN WG1 Meeting #82bis, Sony, “Considerations on Measurement Gaps for LC-MTC,” Malmo, Sweden, 5-9 October 2015.
As to claim 2: Zander teaches a terminal device according to claim 1, wherein:
the indicator of the second radio signal comprises one of a first data sequence indicating that transmission of the first radio signal should continue and a second data sequence indicating that transmission of the second radio signal should be terminated (fig.4, [0061, 67, 100]: BS sends ACK / NACK on DL to, respectively, terminate / continue the repetition during measurement gap).

As to claim 7: Zander teaches a terminal device according to claim 1, wherein the indicator of the second radio signal comprises one of a first bit value indicating that transmission of the first radio signal to the infrastructure equipment should continue and a second bit value indicating that transmission of the first radio signal to the infrastructure equipment should be terminated (fig.4, [0061, 67, 100]: BS sends ACK / NACK on DL to, respectively, terminate / continue the repetition during measurement gap).

As to claim 11: Zander teachers a terminal device according to claim 1.
Zander may not explicitly teach wherein the second radio signal is transmitted using radio resources in a frequency band used for transmitting a synchronisation signal to the terminal device.  However, 3GPP teaches wherein the second radio signal is transmitted using radio resources in a frequency band used for transmitting a synchronisation signal to the terminal device (page 2, proposal 2: PSS/SSS can be contained in MG; see also US-20180213425, [0026-28]: sync signal).
Thus, it would have been obvious to one of ordinary skill in the art to implement synchronization signals, taught by 3GPP, into the measurement gap, taught by Zander, in order enable synchronization between the UE and eNB. In addition it would have been obvious to combine Zander and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 12: Zander teaches a terminal device according to claim 1, wherein: the second radio signal is transmitted over a time period starting at a first time (fig.4, [0061, 67, 100]: MG transmission starting at a time); a portion of the second radio signal comprising the indicator is transmitted over a time period starting at a second (fig.4, [0061, 67, 100]: MG transmission continues to be transmitted over a different time); 
Zander may not explicitly teach and a portion of the second radio signal transmitted over the time period defined between the first time and the second time comprises the measurable characteristic on the basis of which the terminal device is operable to reduce an offset of the reference radio frequency of the terminal device relative to the transmission radio frequency of the infrastructure equipment.  However, 3GPP teaches and a portion of the second radio signal transmitted over the time period defined between the first time and the second time comprises the measurable characteristic on the basis of which the terminal device is operable to reduce an offset of the reference radio frequency of the terminal device relative to the transmission radio frequency of the infrastructure equipment (page 2, proposal 2: PSS/SSS contained in MG to be used for resolving frequency offset).
Thus, it would have been obvious to one of ordinary skill in the art to implement synchronization signals, taught by 3GPP, into the measurement gap, taught by Zander, in order enable synchronization between the UE and eNB. In addition it would have been obvious to combine Zander and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander (US-20190082412), 3GPP TSG RAN WG1 Meeting #82bis, Sony, “Considerations on Measurement Gaps for LC-MTC,” Malmo, Sweden, 5-9 October 2015 in view of Islam (US-20170289966).
As to claim 16: Zander teaches a terminal device according to claim 1.
Zander may not explicitly teach wherein the second radio signal is received from the infrastructure equipment in a beamformed manner.  However, Islam teaches wherein the second radio signal is received from the infrastructure equipment in a beamformed manner ([0080, 83]).
Thus, it would have been obvious to one of ordinary skill in the art to implement beamformed downlink, taught by Islam, into the communication system, taught by Zander, in order to boost signal strength and choose direction. In addition it would have been obvious to combine Islam and Zander in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander (US-20190082412), 3GPP TSG RAN WG1 Meeting #82bis, Sony, “Considerations on Measurement Gaps for LC-MTC,” Malmo, Sweden, 5-9 October 2015 in view of Attar (US-20070019589).
As to claim 17: Zander teaches a terminal device according to claim 1.
Zander may not explicitly teach wherein the one of the separation time periods during which the second radio signal is received occurs after a predetermined number of previous ones of the separation time periods during each of which the ([0016]).
Thus, it would have been obvious to one of ordinary skill in the art to implement transmitting the second radio signal only once, taught by Attar, into the measurement gap transmission, taught by Zander, in order to make efficient usage of radio resources. In addition it would have been obvious to combine Attar and Zander in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C OH/Primary Examiner, Art Unit 2466